Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-6 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 10/30/2020 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub: 2016/0190822) in view of Gong (US PG Pub: 2015/0349587).
5.	Regarding claim 1, Lee teaches a microgrid system comprising an energy generation (EG) system; one or more electrical load coupled to the EG system (e.g., FIG. 1 is a schematic configuration diagram illustrating a microgrid system according to an embodiment of the present invention. Referring to FIG. 1, the microgrid system may include a power supply unit 110, a power storage unit 120, a load unit 130, and an energy management system (EMS) 140. The power supply unit 110 generates power supplied to loads 131, 132, and 133 of the load unit 130. The power supply unit may include a system power supply unit 111 and a new renewable energy supply unit 112.  The system power supply unit 111 may be connected to the load unit 130 via a bypass or connected to the power storage unit 120. Bypass switches BS1, BS2, and BS3 may be located between the system power supply unit and each of the loads 131, 132, and 133) (Para. [0024]-[0026], Fig. 1);
	an ESS (energy storage system) coupled to the EG system and the electrical load (e.g., FIG. 1 is a schematic configuration diagram illustrating a microgrid system according to an embodiment of the present invention. Referring to FIG. 1, the microgrid system may include a power supply unit 110, a power storage unit 120, a load unit 130, and an energy management system (EMS) 140. The system power supply unit 111 may be connected to the load unit 130 via a bypass or connected to the power storage unit 120. Bypass switches BS1, BS2, and BS3 may be located between the system power supply unit and each of the loads 131, 132, and 133) (Para. [0024]-[0026], Fig. 1);
	an EMS (energy management system) for managing energy of the microgrid including the EG, the one or more electrical load, the ESS, and power transaction between the microgrid and a system power (grid) (e.g., The EMS 140 manages and monitors the supply and use of energy in a smart grid system. The EMS may check the state (for example, power quantity, and the like) of the power supplied from the power supply unit 110 in real-time and whether power failure of the power supplied from the power supply unit occurs. For this, the EMS may perform two-way communication with the system power supply unit 111 and the new renewable energy supply unit 112 included in the power supply unit in real-time. The EMS 140 may also check power storage states of each of the ESSs 121, 122, and 123 included in the power storage unit 120 in real-time, for example by checking a state of charge (SoC) of each of the ESSs. The EMS 140 may also check the current power consumption in the load unit 130 in real-time and determine a future predicted power) (Para. [0033]-[0034], Fig. 1);
	wherein the EMS comprises: a first module which forecasts power supply and demand (e.g., The production power checking unit 141 may additionally determine and analyze future predicted power quantities of the system power supply unit 111 and the new renewable energy supply unit 112 and the likelihood of the predicted production power quantities. The production power checking unit may further determine whether power failure of the system power occurs. 
[0043] The power consumption checking unit 142 determines a power consumption quantity in the load unit 130 in real-time. The power consumption checking unit may determine a power consumption quantity based upon a sum of the power consumption quantities of each of the high-priority load 131, the general load 132, and the low-priority load 133 in real-time. The power consumption checking unit may additionally determine and analyze a future predicted power consumption quantity of the load unit and the likelihood of the predicted power consumption quantity) (Para. [0042]-[0043]), does operation scheduling, and controls ESS that stores EG electricity  (e.g., The ESSs 121, 122, and 123 may supply power to the connected high-priority load 131, general load 132, and low-priority load 133. According to another embodiment, the energy supplied from the ESSs may be controlled to be integrated such that the required power may be stably supplied to the high-priority load, general load, and low-priority load in the stated order. For example, power stored in the other ESSs may be supplied for operation of the high-priority load when the power quantity stored in the ESS for supplying power to the high-priority load is insufficient (less than a threshold value). A switch (not shown) for mutually integrating and switching output power may be provided between the ESSs in order to accomplish this) (Para. [0045]-[0046], also refer to Para. [0051] when residual power is available to charge the ESSs 121, 122, 123);
	a second module for checking and managing state of charge of the ESS (e.g., The EMS 140 first determines whether an ESS among the plurality of ESSs 121, 122, 123 included in the power storage unit 120 has an SoC less than an allowable minimum value. The SoC of the ESSs should be maintained within an allowable range to prevent damage to and a reduction in service life of the ESSs. The minimum level of the allowable SoC may vary depending on the application field. Operation should be performed for an SoC between a minimum of 20% and a maximum of 100% (fully charged state) for a field in which battery operation time is important. A range of the SoC between a minimum of 30% and a maximum of 70% is required for a field that requires maximum battery life. Therefore, it is important to be within the range of the maximum and minimum SoC. The EMS 140 checks the SoC of each of the ESSs 121, 122, 123 of the power storage unit 120 in real-time to determine whether ESSs exist whose SoC is less than an allowable minimum value and preferentially charges ESSs having a determined SoC less than the allowable minimum value with the residual power. The ESSs control the residual power to be preferentially stored in the ESSs according to a priority of the loads in the load unit 130 when the SoCs of all of the ESSs are at least the allowable minimum value) (Para. [0036]-[0038]);
a third module for calculating and managing the discharge rate of the ESS  (e.g., The charge state checking unit 144 determines an SoC of each of the ESSs 121, 122, and 123. As described previously, the ESSs should perform charge and discharge operations within a range of an allowable SoC in order to ensure an operating life) (Para. [0050]);
a fourth module for system power flattening control to reduce a difference between maximum value and minimum value of system power by checking the load, the EG system generation amount, charge/discharge rate of the ESS, and the system power (grid) power usage by the microgrid (Refer to Para. [0013]-[0017]);
a sixth module for controlling power smoothing of the ESS (e.g., The charge state checking unit 144 determines an SoC of each of the ESSs 121, 122, and 123. As described previously, the ESSs should perform charge and discharge operations within a range of an allowable SoC in order to ensure an operating life. The charge state checking unit determines whether the ESSs are all present within the range of the allowable SoC and whether ESSs with SoCs less than an allowable minimum value are present) (performing the charging and discharging of the ESS within a range of allowable SoC  is controlling power smoothing of the ESS) (Para. [0050]);
a seventh module for controlling the peak of power usage (e.g., It is contemplated that sequentially charging the ESS includes charging a first ESS associated with a load of the plurality of loads determined as having a highest priority and charging the ESSs associated with the other loads of the plurality of loads determined as having lower priorities after a state of charge (SoC) of the first ESS reaches a predetermined minimum value. It is further contemplated that sequentially charging the ESS includes charging the ESS associated with a load of the plurality of loads determined as a highest priority with a higher percentage of the residual power currently available by dividing the residual power according to a fixed ratio. It is contemplated that the plurality of loads consist of a high-priority load, a general load and a low-priority load and the fixed ratio allocates 50% of the residual power currently available to the high priority load, allocates 30% of the residual power currently available to the general load and allocates 20% of the residual power currently available to the low-priority load. It is further contemplated that sequentially charging the ESS includes charging the ESS associated with a load of the plurality of loads determined as having a highest priority such that the ESS has a higher state of charge (SoC) than ESSs associated with the other of the plurality of loads) (load prioritization and scheduling the power supply to the load based on the available energy includes the power usage control) (Para. [0015]-[0016]);
an eighth module for controlling net zero energy operation so that power demand and supply are balanced (e.g., The EMS 140 may enable power produced from the power supply unit 110 to be selectively stored in the power storage unit 120. The EMS may control the corresponding residual power to be stored in the power storage unit when a total power quantity supplied from the power supply unit is larger by at least a threshold amount than a total power consumption quantity in the load 130 or when the total power quantity supplied from the power supply unit is larger by at least a threshold amount than a predicted power consumption quantity in the load unit. That is, the EMS controls the residual power to be stored in the power storage unit when a determined total power quantity supplied from the power supply unit is larger than a power quantity currently required to be supplied to the load unit and a difference between the total power quantity and the required power quantity is at least a threshold amount) (Lee teaches the power supply unit 112 produces energy using solar power, wind power, geothermal power, tidal power, or the like. The residual power is stored and used when the demand goes more than available supply) (Para. [0035]);
a ninth module for controlling a power demand response based on the amount of ESS discharge (e.g., It is further contemplated that the control apparatus is further configured to switch the plurality of ESSs to a discharge mode or maintain the plurality of ESSs at a current charge level when it is determined that no quantity of residual power is currently available) (Para. [0017], also refer to Para. [0050], [0058]).
Lee does not specifically teach a fifth module for system power smoothing control reducing a variation in the usage of system power by time periods; and a control unit for controlling each module, wherein controlling operations of the modules are conducted so as to minimize the amount paid to the grid.  
Gong teaches a fifth module for system power smoothing control reducing a variation in the usage of system power by time periods (e.g., The storage control system controls the energy storage system to provide one or more services to assist the power generator or the grid or both. For example, the storage control system can provide a ramp rate mitigation service to prevent power from the power generator from increasing or decreasing at any more than a threshold rate. Other examples of services include grid voltage regulation, grid frequency regulation, and power smoothing) (Para. [0017]); 
and a control unit for controlling each module, wherein controlling operations of the modules are conducted so as to minimize the amount paid to the grid (e.g., For example, the system management routine can cause the energy storage system to maintain a target state of charge, to charge when energy costs are relatively low, and to discharged when energy costs are relatively high. System management routines are described further below with reference to FIG. 3) (Para. [0021]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lee and Gong before him/her, to modify the teachings of Lee to include the controlling operations of the modules to minimize the amount paid to the grid teaching of Gong in order to improving profits, improving availability to comply with commands from an energy management system (Gong: Para. [0007]).
6.	Regarding claim 2, the combination of Lee and Gong teaches the microgrid system of claim 1, wherein Lee further teaches wherein the controlling operations of the modules are further conducted to reflect a difference between a maximum system power (grid) usage and a minimum system power (grid) (e.g., [0027] For example, when a sum of power produced by the system power supply unit 111 and new renewable energy supply unit 112 is the same or slightly larger than a current power consumption of the load unit 130 but a difference between the sum of power and the power consumption is less than a predetermined value, the system power supply unit may be connected to the load unit via a bypass. Similarly, when the future predicted power produced by the system power supply unit and new renewable energy supply unit is the same or slightly larger than a predicted power consumption of the load unit but a difference between the sum of predicted power and the predicted power consumption is less than a predetermined value, the system power supply unit may be connected to the load unit via a bypass. On the other hand, when the current or predicted power produced by the system power supply unit 111 and new renewable energy supply unit 112 is larger than the current power consumption of the load unit 130 and a difference between the current or predicted power produced and the current power produced is a threshold value or larger, it is determined that residual power is generated and the corresponding residual power is stored in the power storage unit 120. To accomplish this, the system power supply unit and the power storage unit may be selectively connected via a system switch SS) (Para. [0027]-[0028]).  
7.	Regarding claim 3, the combination of Lee and Gong teaches the microgrid system of claim 1, wherein Lee further teaches the controlling operations of the modules are further conducted to reflect the peak power usage (e.g., It is contemplated that sequentially charging the ESS includes charging a first ESS associated with a load of the plurality of loads determined as having a highest priority and charging the ESSs associated with the other loads of the plurality of loads determined as having lower priorities after a state of charge (SoC) of the first ESS reaches a predetermined minimum value. It is further contemplated that sequentially charging the ESS includes charging the ESS associated with a load of the plurality of loads determined as a highest priority with a higher percentage of the residual power currently available by dividing the residual power according to a fixed ratio. It is contemplated that the plurality of loads consist of a high-priority load, a general load and a low-priority load and the fixed ratio allocates 50% of the residual power currently available to the high priority load, allocates 30% of the residual power currently available to the general load and allocates 20% of the residual power currently available to the low-priority load. It is further contemplated that sequentially charging the ESS includes charging the ESS associated with a load of the plurality of loads determined as having a highest priority such that the ESS has a higher state of charge (SoC) than ESSs associated with the other of the plurality of loads) (Para. [0015]-[0016]).  
8.	Regarding claim 4, the combination of Lee and Gong teaches the microgrid system of claim 1, wherein Lee further teaches the controlling operation of the modules are further conducted to reflect power smoothing of the ESS (e.g., The charge state checking unit 144 determines an SoC of each of the ESSs 121, 122, and 123. As described previously, the ESSs should perform charge and discharge operations within a range of an allowable SoC in order to ensure an operating life. The charge state checking unit determines whether the ESSs are all present within the range of the allowable SoC and whether ESSs with SoCs less than an allowable minimum value are present) (Para. [0050]).
9.	Regarding claim 5, the combination of Lee and Gong teaches the microgrid system of claim 1, wherein Lee further teaches the controlling operation of the modules are further conducted to reflect the net zero energy operation (e.g., The new renewable energy supply unit 112 produces energy using solar power, wind power, geothermal power, tidal power, or the like, and supplies the produced energy to the load unit 130. The supply of power to the load unit may be performed via the power storage unit 120) (Para. [0029]).  
10.	Regarding claim 6, the combination of Lee and Gong teaches the microgrid system of claim 1, wherein Lee further teaches the controlling operation of the modules are further conducted to reflect the power demand response based on the amount of ESS discharge (e.g.,  It is further contemplated that the control apparatus is further configured to switch the plurality of ESSs to a discharge mode or maintain the plurality of ESSs at a current charge level when it is determined that no quantity of residual power is currently available) (Para. [0017], also refer to Para. [0050], [0058]).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US Pub: 2015/0039145) discloses a microgrid energy management system for controlling operation of a microgrid which comprises a plurality of distributed energy resources including controllable distributed electric generators and electrical energy storage devices, the microgrid energy management system comprising a processing circuit operable to periodically update a distributed energy resource schedule for the microgrid that includes on/off status of the controllable distributed electric generators and charging/discharging status and rate of the electrical energy storage devices and which satisfies a first control objective for a defined time window, based at least in part on a renewable energy generation and load forecast for the microgrid (Para. 0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116